Exhibit 10.(i)

 

LOAN AGREEMENT

 

This LOAN AGREEMENT dated as of December 16, 2005 (the “Agreement”), is executed
by and between NEOGEN CORPORATION, a Michigan corporation (the “Borrower”),
which has its chief executive office located at 620 Lesher Place, Lansing,
Michigan 48912, and LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a national
banking association (the “Bank”), whose address is 124 West Allegan Street, P.O.
Box 40766, Lansing, Michigan 48901-7966.

 

R E C I T A L S:

 

A. The Borrower desires to borrow funds and obtain other financial
accommodations from the Bank.

 

B. Pursuant to the Borrower’s request, the Bank is willing to extend such
financial accommodations to the Borrower under the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower agrees to borrow from the Bank, and
the Bank agrees to lend to the Borrower, subject to and upon the following terms
and conditions:

 

A G R E E M E N T S:

 

Section 1 DEFINITIONS.

 

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, any entity administered or managed by the Bank, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrower or any Subsidiary with the Bank or any Affiliate of
the Bank concerning Bank Products.

 

“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or any
Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.

 

1



--------------------------------------------------------------------------------

“Bank Products” shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Lansing, Michigan.

 

“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrower, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.

 

“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by the
Bank or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has

 

2



--------------------------------------------------------------------------------

a combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with the Bank, or other
commercial banking institution of the nature referred to in clause (c), which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above, and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of the Bank, or other commercial banking
institution, thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by the Bank.

 

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Borrower and all such obligations and
liabilities of the Borrower incurred pursuant to any agreement, undertaking or
arrangement by which the Borrower: (a) guarantees, endorses or otherwise becomes
or is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including without limitation, any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) guarantees the payment
of dividends or other distributions upon the shares or ownership interest of any
other Person; (c) undertakes or agrees (whether contingently or otherwise):
(i) to purchase, repurchase, or otherwise acquire any indebtedness, obligation
or liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

“Daily Rate” shall mean an interest rate equal to LIBOR for a one month Interest
Period, as determined by the Bank for each calendar day. The Daily Rate for any
day that is not a Business Day will be the Daily Rate for the most recent
preceding Business Day.

 

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of

 

3



--------------------------------------------------------------------------------

such Person (including the letters of credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person;
(i) all Debt of any partnership of which such Person is a general partner; and
(j) all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables, and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person and for purposes of this Agreement Debt shall not include the
Obligations of the Borrower under this Agreement and the other Loan Documents.

 

“Debt Service Coverage Ratio” means the ratio of Net Cash Flow to Debt Service
Expense, for the four fiscal quarters preceding the end of the current fiscal
period.

 

“Debt Service Expense” means Interest Charges, plus the current portion of any
long-term debt, plus the portion attributable to principal of all payments on
Capital Leases (computed at the implicit rate, if known, or 10% per annum
otherwise), computed in accordance with GAAP.

 

“Default Rate” shall mean a per annum rate of interest equal to the Prime Rate
plus two percent (2%).

 

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.

 

“EBITDA” means, for any period, the sum for such period of: (a) Net Income, plus
(b) Interest Charges, plus (c) federal and state income taxes as determined in
accordance with GAAP, plus (d) Depreciation, plus (e) all other non-cash
charges, minus (f) any items of gain which are extraordinary items as defined by
GAAP, including, without limitation, that portion of net income arising out of
the sale of assets outside of the ordinary course of business, minus (g) income
or loss attributable to equity in any affiliated corporation or subsidiary, in
each case to the extent included in determining Net Income for such period.

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit-sharing and
retirement plans of the Borrower described from time to time in the financial
statements of the

 

4



--------------------------------------------------------------------------------

Borrower and any pension plan, welfare plan, Defined Benefit Pension Plans (as
defined in ERISA) or any multi-employer plan, maintained or administered by the
Borrower or to which the Borrower is a party or may have any liability or by
which the Borrower is bound.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 10 hereof.

 

“Funded Debt” shall mean, as of any date, the sum of the following (without
duplication): (i) all Obligations of the Borrower under this Agreement and the
other Loan Documents and all other Debt of the Borrower to Bank as of such date
(ii) all other Debt and liabilities of the Borrower which would be classified as
“funded indebtedness” or “long-term indebtedness” on a balance sheet of the
Borrower prepared as of such date in accordance with generally accepted
accounting principles, (iii) all Debt and liabilities, whether secured or
unsecured, of Borrower, having a final maturity (or which is renewable or
extendable at the option of the Borrower for a period ending) more than one year
after the date of creation thereof, notwithstanding the fact that payments in
respect thereof (whether installment, serial maturity or sinking fund payments,
or otherwise) are required to be made by the Borrower less than one year after
the date of the creation thereof and notwithstanding the fact that any amount
thereof is at the time included also in Current Liabilities of the Borrower,
(iv) all Debt and liabilities of the Borrower outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) over a period of more than one year, notwithstanding the
fact that any such Debt and liabilities are created within one year of the
expiration of such agreement, (v) the present value of all obligations in
respect of Capital Leases of the Borrower, and (vi) all obligations under
Guaranties made by Borrower.”

 

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

5



--------------------------------------------------------------------------------

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

“Hedging Agreements” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporations, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Interest Charges” shall mean, for any period, the sum of: (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements.

 

“Interest Period” shall mean successive one month periods, beginning and ending
as provided in this Agreement.

 

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

 

6



--------------------------------------------------------------------------------

“Liabilities” shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.

 

“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion. The Bank’s
determination of LIBOR shall be conclusive, absent manifest error.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including, without limitation, an interest
in respect of a Capital Lease) which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, title retention
lien, charge or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.

 

“Loans” shall mean, collectively, all Revolving Loans made by the Bank to the
Borrower, under and pursuant to this Agreement.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower for the benefit of the Bank pursuant to any of the
foregoing, and all amendments, restatements, supplements and other modifications
thereto.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of the Borrower
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform any of the Obligations under any of the Loan Documents, or (c) a
material adverse effect on (i) the legality, validity, binding effect or
enforceability against the Borrower of any of the Loan Documents or (ii) the
rights or remedies of the Bank under any Loan Document.

 

“Net Cash Flow” means EBITDA minus dividends or other distributions minus
provision for federal, state and local income taxes minus Capital Expenditures
which are not financed by long term debt.

 

7



--------------------------------------------------------------------------------

“Net Income” means, with respect to any period, the amount shown opposite the
caption “Net Income” or a similar caption on financial statements prepared in
accordance with GAAP.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.5(a) hereof.

 

“Note” shall mean the Revolving Note.

 

“Obligations” shall mean the Loans, as evidenced by the Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder and any and all other liabilities and obligations of the
Borrower to the Bank under this Agreement and any other Loan Document, including
any reimbursement obligations of the Borrower in respect of letters of credit
and surety bonds, all Hedging Obligations of the Borrower which are owed to the
Bank or any Affiliate of the Bank, and all Bank Product Obligations of the
Borrower, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, together with any and all renewals or extensions thereof.

 

“Obligor” shall mean the Borrower, any guarantor, accommodation endorser, third
party pledgor, or any other party liable with respect to the Obligations.

 

“Organizational Identification Number” means, with respect to Borrower, the
organizational identification number assigned to Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of the Borrower.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business (such as (i) Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens imposed by law, and (ii) Liens in the form
of deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Borrower or materially impair the use thereof in the operation of the Borrower’s
business and, in each case, for which it maintains adequate reserves in
accordance with GAAP and in respect of which no Lien has been filed;
(c) attachments, appeal bonds, judgments and other similar Liens, for sums not

 

8



--------------------------------------------------------------------------------

exceeding at any time Two Hundred Thousand and 00/100 Dollars ($200,000) in the
aggregate, arising in connection with court proceedings; (d) easements, rights
of way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of the Borrower; (e) subject to the limitation set forth in
Section 8.1(d), if any, Liens arising in connection with Capitalized Lease
Obligations (and attaching only to the property being leased); (g) subject to
the limitation set forth in Section 8.1(e), Liens that constitute purchase money
security interests on any property securing Debt incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within twenty (20) days of the
acquisition thereof and attaches solely to the property so acquired; and (h) any
matter discussed in this agreement or any dispute that is not expected to have a
Material Adverse Effect.

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Prime Loan” or “Prime Loans” shall mean that portion, and collectively, those
portions of the aggregate outstanding principal balance of the Loans that bear
interest at the Prime Rate.

 

“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Bank as its
Prime Rate, which is not intended to be the Bank’s lowest or most favorable rate
of interest at any one time. The effective date of any change in the Prime Rate
shall for purposes hereof be the date the Prime Rate is changed by the Bank. The
Bank shall not be obligated to give notice of any change in the Prime Rate.

 

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.

 

“Revolving Interest Rate” shall mean the Trailing Average LIBOR Rate.

 

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances and readvances made by the
Bank to the Borrower under and pursuant to this Agreement, as set forth in
Section 2.1 of this Agreement.

 

“Revolving Loan Commitment” shall mean Seventeen Million Five Hundred Thousand
and 00/100 Dollars ($17,500,000.00).

 

“Revolving Loan Maturity Date” shall mean December 1, 2007, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

9



--------------------------------------------------------------------------------

“Revolving Note” shall mean a revolving note in the form prepared by and
acceptable to the Bank, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution therefor.

 

“Subordinated Debt” shall mean that portion of the Debt of the Borrower which is
subordinated to the Obligations in a manner satisfactory to the Bank, including
right and time of payment of principal and interest.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.

 

“Tangible Assets” shall mean the total of all assets appearing on a balance
sheet of the Borrower prepared in accordance with GAAP (with Inventory being
valued at the lower of cost or market), after deducting all proper reserves
(including reserves for Depreciation) minus the sum of (i) goodwill, patents,
trademarks, deposits, deferred charges and other personal property which is
classified as intangible property in accordance with GAAP, and (ii) any amounts
due from shareholders, Affiliates, officers or employees of the Borrower.

 

“Tangible Net Worth” shall mean at any time the total of Tangible Assets minus
Liabilities plus Subordinated Debt.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“Total Debt” shall mean all Debt of the Borrower, determined on a consolidated
basis, excluding (i) Contingent Liabilities (except to the extent constituting
Contingent Liabilities in respect of the Debt of a Person other than the
Borrower or any Subsidiaries), and (ii) Hedging Obligations.

 

“Trailing Average LIBOR” shall mean a floating per annum rate of interest equal
to the average of the thirty (30) most recent Daily Rates, adjusted each
Business Day. Trailing Average LIBOR for any day that is not a Business Day
shall be Trailing Average LIBOR for the most recent preceding Business Day.

 

“Trailing Average LIBOR Loan” or “Trailing Average LIBOR Loans” shall mean that
portion, and collectively those portions, of the aggregate outstanding principal
balance of the Revolving Loans that bear interest at the Trailing Average LIBOR
Rate.

 

10



--------------------------------------------------------------------------------

“Trailing Average LIBOR Rate” shall mean a per annum rate of interest equal to
Trailing Average LIBOR, plus ninety-five basis points (.95%).

 

“UCC” shall mean the Uniform Commercial Code in effect in the state of Michigan
from time to time.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Voidable Transfer” shall have the meaning set forth in Section 12.21 hereof.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in which the
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.

 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Bank hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes, but
shall provide calculations, which are reviewed and certified by the Borrower’s
accountants, for all financial covenants, shall perform all financial covenants
and shall otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower’s accountants.

 

1.3 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context so requires, the neuter
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word “Borrower” shall be so
construed.

 

11



--------------------------------------------------------------------------------

(b) Section and Schedule references are to this Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement

 

(c) The term “including” is not limiting, and means “including, without
limitation”.

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f) To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement the provisions of this Agreement
shall govern.

 

(g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

Section 2 COMMITMENT OF THE BANK.

 

2.1 Revolving Loans.

 

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make such Revolving Loans at such times as the Borrower may
from time to time request until, but not including, the Revolving Loan Maturity
Date, and in such amounts as the Borrower may from time to time request,
provided, however, that the aggregate principal balance of all Revolving Loans
outstanding at any time shall not exceed the Revolving Loan Commitment.
Revolving Loans made by the Bank may be repaid and, subject to the terms and
conditions hereof, borrowed again up to, but not including the Revolving Loan
Maturity Date unless the Revolving Loans are otherwise accelerated, terminated
or extended as provided in this Agreement. The Revolving Loans shall be used by
the Borrower for the purposes of business acquisitions and working capital in
the course of normal Borrower operations.

 

(b) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section 2.1(b), the principal amount of the Revolving Loans outstanding from
time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the

 

12



--------------------------------------------------------------------------------

unpaid principal balance of all Revolving Loans outstanding from time to time
shall be due and payable monthly, in arrears, commencing on January 1, 2006 and
continuing on the first day of each calendar month thereafter. Any amount of
principal or interest on the Revolving Loans which is not paid when due, whether
at stated maturity, by acceleration or otherwise, shall, upon written notice to
Borrower from Bank, bear interest payable on demand at the Default Rate.

 

(c) Revolving Loan Principal Payments.

 

(i) Revolving Loan Mandatory Payments. All Revolving Loans hereunder shall be
repaid by the Borrower on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement. In the event the aggregate
outstanding principal balance of all Revolving Loans hereunder exceeds the
Revolving Loan Commitment, the Borrower shall, upon notice from the Bank,
immediately make such repayments of the Revolving Loans or take such other
actions as are satisfactory to the Bank as shall be necessary to eliminate such
excess.

 

(ii) Optional Prepayments. The Borrower may from time to time prepay the
Revolving Loans, in whole or in part, without any prepayment penalty whatsoever,
provided that any prepayment of the entire principal balance shall include
accrued interest on such Loans to the date of such prepayment.

 

2.2 Additional Trailing Average LIBOR Loan Provisions.

 

(a) LIBOR Unavailability. If the Bank determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of any
Trailing Average LIBOR Loan would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, (ii) United States dollar
deposits for one-month Interest Periods in the principal amount for funding any
Trailing Average LIBOR Loan are not available in the London Interbank Eurodollar
market in the ordinary course of business, (iii) by reason of circumstances
affecting the London Interbank Eurodollar market, adequate and fair means do not
exist for ascertaining the Trailing Average LIBOR Rate to be applicable to the
relevant Trailing Average LIBOR Loan, or (iv) the Trailing Average LIBOR Rate
does not accurately reflect the cost to the Bank of a Trailing Average LIBOR
Loan, the Bank shall promptly notify the Borrower thereof and, so long as the
foregoing conditions continue, none of the Loans may be advanced as Trailing
Average LIBOR Loans thereafter. In addition, at the Borrower’s option, each
existing Trailing Average LIBOR Loan shall be immediately (i) converted to a
Prime Loan, or (ii) due and payable without further demand, presentment, protest
or notice of any kind, all of which are hereby waived by the Borrower.

 

(b) Regulatory Change. In addition, if, after the date hereof, a Regulatory
Change shall, in the reasonable determination of the Bank, make it unlawful for
the Bank to make or maintain Trailing Average LIBOR Loans, then the Bank shall
promptly notify the Borrower and none of the Loans may be advanced as a Trailing
Average LIBOR Loan thereafter. In addition, at the Borrower’s option, each
existing Trailing Average LIBOR Loan shall be immediately (i) converted to a
Prime Loan or (ii) due and payable all without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrower.

 

13



--------------------------------------------------------------------------------

(c) LIBOR Indemnity. If any Regulatory Change, or compliance by the Bank or any
Person controlling the Bank with any request or directive of any governmental
authority, central bank or comparable agency (whether or not having the force of
law) shall (a) impose, modify or deem applicable any assessment, reserve,
special deposit or similar requirement against assets held by, or deposits in or
for the account of or loans by, or any other acquisition of funds or
disbursements by, the Bank; (b) subject the Bank or any Trailing Average LIBOR
Loan to any tax, duty, charge, stamp tax or fee or change the basis of taxation
of payments to the Bank of principal or interest due from the Borrower to the
Bank hereunder (other than a change in the taxation of the overall net income of
the Bank); or (c) impose on the Bank any other condition regarding such Trailing
Average LIBOR Loan or the Bank’s funding thereof, and the Bank shall determine
(which determination shall be conclusive, absent manifest error) that the result
of the foregoing is to increase the cost to, or to impose a cost on, the Bank or
such controlling person of making or maintaining such Trailing Average LIBOR
Loan or to reduce the amount of principal or interest received by the Bank
hereunder, then the Borrower shall pay to the Bank or such controlling Person,
on demand, such additional amounts as the Bank shall, from time to time,
determine are sufficient to compensate and indemnify the Bank for such increased
cost or reduced amount.

 

2.3 Interest and Fee Computation; Collection of Funds. Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days elapsed.
Principal payments submitted in funds not immediately available shall continue
to bear interest until collected. If any payment to be made by the Borrower
hereunder or under any Note shall become due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing any interest in respect of such
payment. Notwithstanding anything to the contrary contained herein, the final
payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by the Borrower hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense. To the extent permitted by applicable law, all payments hereunder
or under any of the Loan Documents (including any payment of principal,
interest, or fees) to, or for the benefit, of any Person shall be made by the
Borrower free and clear of, and without deduction or withholding for, or account
of, any taxes now or hereinafter imposed by any taxing authority.

 

2.4 Late Charge. If any payment of interest or principal due hereunder is not
made within ten (10) days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrower
shall pay to the Bank a “late charge” of five cents for each whole dollar so
overdue to defray part of the cost of collection and handling such late payment.
The Borrower agrees that the damages to be sustained by the Bank for the
detriment caused by any late payment are extremely difficult and impractical to
ascertain, and that the amount of five cents for each one dollar due is a
reasonable estimate of such damages, does not constitute interest, and is not a
penalty.

 

2.5 Taxes.

 

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or

 

14



--------------------------------------------------------------------------------

withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any governmental authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Bank as a result of a
present or former connection between the Bank and the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Bank having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (collectively, “Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Bank hereunder, the amounts so
payable to the Bank shall be increased to the extent necessary to yield to the
Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to the Bank with respect to any Non-Excluded
Taxes that are attributable to the Bank’s failure to comply with the
requirements of subsection (c).

 

(b) The Borrower shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.

 

(c) At the request of the Borrower and at the Borrower’s sole cost, the Bank
shall take reasonable steps to (i) contest its liability for any Non-Excluded
Taxes or Other Taxes that have not been paid, or (ii) seek a refund of any
Non-Excluded Taxes or Other Taxes that have been paid.

 

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Bank a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the Bank
the required receipts or other required documentary evidence or if any
governmental authority seeks to collect a Non-Excluded Tax or Other Tax directly
from the Bank for any other reason, the Borrower shall indemnify the Bank on an
after-tax basis for any incremental taxes, interest or penalties that may become
payable by the Bank.

 

(e) The agreements in this Section shall survive the satisfaction and payment of
the Obligations and the termination of this Agreement.

 

2.6 Closing Fee: Borrower shall pay to the Bank a closing fee of Ten Thousand
Dollars ($10,000), which fee shall be deemed fully earned on the date of
disbursement of the initial Loans hereunder, and which fee shall be payable at
the closing hereof.

 

2.7 Unused Line Fee: Borrower shall pay to the Bank an unused line fee equal to
one-sixteenth percent (0.0625%) per annum of the difference between the
Revolving Loan Commitment and the average daily balance of the Revolving Loans
(“Unused Line Fee”). The Unused Line Fee shall be (i) computed for each calendar
quarter using the average daily balance of the Revolving Loans for that calendar
quarter, and (ii) deemed fully earned by the Bank and payable in arrears on the
first Business Day of each calendar quarter for the immediately preceding
quarter. The Unused Line Fee shall be calculated on the basis of a 360 day year.

 

15



--------------------------------------------------------------------------------

2.8 All Loans to Constitute Single Obligation. The Loans shall constitute one
general obligation of the Borrower.

 

Section 3 CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.

 

3.1 Loan Documents. The Borrower shall have failed to execute and deliver to the
Bank any of the following Loan Documents, all of which must be satisfactory to
the Bank and the Bank’s counsel in form, substance and execution:

 

(a) Loan Agreement. Two copies of this Agreement duly executed by the Borrower.

 

(b) Revolving Note. A Revolving Note duly executed by the Borrower, in the form
prepared by and acceptable to the Bank.

 

(c) Organizational and Authorization Document. Certified copies of (i) Articles
of Incorporation of the Borrower, (ii) good standing certificates in the state
of formation of the Borrower and in each other state requested by the Bank,
(iii) resolutions of the shareholders of the Borrower approving and authorizing
the Borrower’s execution, delivery and performance of the Loan Documents to
which it is party and the transactions contemplated thereby, and (iv) signature
and incumbency certificates of the officers of the Borrower, executing any of
the Loan Documents, it being understood that the Bank may conclusively rely on
each such certificate until formally advised by a like certificate of any
changes therein, all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

 

(d) Insurance. Evidence satisfactory to the Bank of the existence of insurance
required to be maintained pursuant to Section 7.6.

 

(e) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents which are
provided for hereunder or which the Bank shall require.

 

3.2 Event of Default. Any Event of Default or Unmatured Event of Default shall
have occurred and be continuing.

 

3.3 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect upon the Borrower.

 

3.4 Litigation. Any litigation or governmental proceeding shall have been
instituted against the Borrower or any of its officers or shareholders
reasonably likely of having a Materially Adverse Effect upon the Borrower, other
than as disclosed in Schedule 6.9.

 

16



--------------------------------------------------------------------------------

3.5 Representations and Warranties. Any representation or warranty of the
Borrower contained herein or in any Loan Document shall be untrue or incorrect
in any material respect as of the date of any Loan as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.

 

Section 4 NOTES EVIDENCING LOANS.

 

4.1 Revolving Note. The Revolving Loans shall be evidenced by the Revolving
Note. At the time of the initial disbursement of a Revolving Loan and at each
time any additional Revolving Loan shall be requested hereunder or a repayment
made in whole or in part thereon, a notation thereof shall be made on the books
and records of the Bank. All amounts recorded shall be, absent manifest error,
conclusive and binding evidence of (i) the principal amount of the Revolving
Loans advanced hereunder, (ii) any accrued and unpaid interest owing on the
Revolving Loans, and (iii) all amounts repaid on the Revolving Loans. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise affect the obligations of the Borrower under
the Revolving Note to repay the principal amount of the Revolving Loans,
together with all interest accruing thereon.

 

Section 5 MANNER OF BORROWING.

 

5.1 Borrowing Procedures. Each Loan shall be made available to the Borrower upon
any written, verbal, electronic, telephonic or telecopy loan request which the
Bank in good faith believes to emanate from a properly authorized representative
of the Borrower, whether or not that is in fact the case. Each such request
shall be effective upon receipt by the Bank, shall be irrevocable and shall
specify the date, amount and type of borrowing. A request for a direct advance
must be received by the Bank no later than 3:00 p.m. Lansing, Michigan time, on
the day it is to be funded. The proceeds of each direct advance shall be made
available at the office of the Bank by credit to the account of the Borrower or
by other means requested by the Borrower and acceptable to the Bank. The
Borrower does hereby irrevocably confirm, ratify and approve all such advances
by the Bank and does hereby indemnify the Bank against losses and expenses
(including court costs, attorneys’ and paralegals’ fees) and shall hold the Bank
harmless with respect thereto.

 

5.2 Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, the Borrower hereby authorizes and directs the Bank, at
the Bank’s option, to (a) debit the amount of the Obligations to any ordinary
deposit account of the Borrower, or (b) make a Revolving Loan hereunder to pay
the amount of the Obligations.

 

5.3 Discretionary Disbursements. The Bank, in its sole and absolute discretion,
may immediately upon notice to the Borrower, disburse any or all proceeds of the
Loans made or available to the Borrower pursuant to this Agreement to pay any
fees, costs, expenses or other amounts required to be paid by the Borrower
hereunder and not so paid. All monies so disbursed shall be a part of the
Obligations, payable by the Borrower on demand from the Bank.

 

17



--------------------------------------------------------------------------------

Section 6 REPRESENTATIONS AND WARRANTIES.

 

To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement:

 

6.1 Borrower Organization and Name. The Borrower is a corporation existing and
in good standing under the laws of the State of Michigan, with full and adequate
power to carry on and conduct its business as presently conducted. The Borrower
is duly licensed or qualified in all foreign jurisdictions wherein the nature of
its activities require such qualification or licensing, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect. The Borrower’s Corporate Identification Number is 059-092. The exact
legal name of the Borrower is as set forth in the first paragraph of this
Agreement.

 

6.2 Authorization. The Borrower has full right, power and authority to enter
into this Agreement, to make the borrowings and execute and deliver the Loan
Documents as provided herein and to perform all of its duties and obligations
under this Agreement and the other Loan Documents. The execution and delivery of
this Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the articles of organization of
the Borrower. All necessary and appropriate action has been taken on the part of
the Borrower to authorize the execution and delivery of this Agreement and the
Loan Documents.

 

6.3 Validity and Binding Nature. This Agreement and the other Loan Documents are
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity.

 

6.4 Consent; Absence of Breach. The execution, delivery and performance of this
Agreement, the other Loan Documents and any other documents or instruments to be
executed and delivered by the Borrower in connection with the Loans, and the
borrowings by the Borrower hereunder, do not and will not (a) require any
consent, approval, authorization, or filings with, notice to or other act by or
in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect); or
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
articles of incorporation of the Borrower, or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon the Borrower or any of its properties or assets.

 

6.5 Ownership of Properties; Liens. The Borrower is the sole owner of all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

 

6.6 Equity Ownership. All issued and outstanding Capital Securities of the
Borrower and each of its Subsidiaries are duly authorized and validly issued,
fully paid, non-assessable, and

 

18



--------------------------------------------------------------------------------

free and clear of all Liens other than those in favor of the Bank, if any, and
such securities were issued in material compliance with all applicable state and
federal laws concerning the issuance of securities. As of the date hereof, there
are no pre-emptive or other outstanding rights, options (other than employee
stock options), warrants (other than warrants issued to scientific review
council members), conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of the
Borrower and each of its Subsidiaries.

 

6.7 Intellectual Property. Except as discussed in this Agreement, the Borrower
owns and possesses or has a license or other right to use all Intellectual
Property as are necessary for the conduct of the businesses of the Borrower,
without any infringement upon rights of others which could reasonably be
expected to have a Material Adverse Effect upon the Borrower, and no material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property nor does the Borrower know of any valid basis for any such
claim.

 

6.8 Financial Statements. All financial statements submitted to the Bank have
been prepared in accordance with sound accounting practices and GAAP on a basis,
except as otherwise noted therein, consistent with the previous fiscal year and
present fairly the financial condition of the Borrower and the results of the
operations for the Borrower as of such date and for the periods indicated. Since
the date of the most recent financial statement submitted by the Borrower to the
Bank, there has been no change in the financial condition or in the assets or
liabilities of the Borrower having a Material Adverse Effect on the Borrower.

 

6.9 Litigation and Contingent Liabilities. There is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or, to Borrower’s knowledge, threatened, against the
Borrower, which, if adversely determined, which might reasonably be expected to
have a Material Adverse Effect upon the Borrower, except as set forth in
Schedule 6.9. Other than any liability incident to such litigation or
proceedings, the Borrower has no material guarantee obligations, contingent
liabilities, liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not fully-reflected or fully reserved for in the most recent audited financial
statements delivered pursuant to subsection 7.8(a) or fully-reflected or fully
reserved for in the most recent quarterly financial statements delivered
pursuant to subsection 7.8(b) and not permitted by Section 8.1.

 

6.10 Event of Default. No Event of Default or, to Borrower’s knowledge,
Unmatured Event of Default exists or would result from the incurrence by the
Borrower of any of the Obligations hereunder or under any of the other Loan
Document, and the Borrower is not in default (without regard to grace or cure
periods) under any other contract or agreement to which it is a party.

 

6.11 Adverse Circumstances. Except as discussed in this Agreement, no condition,
circumstance, event, agreement, document, instrument, restriction, litigation or
proceeding (or threatened litigation or proceeding or basis therefor) exists
which (a) would have a Material Adverse Effect upon the Borrower, or (b) would
constitute an Event of Default or an Unmatured Event of Default.

 

19



--------------------------------------------------------------------------------

6.12 Environmental Laws and Hazardous Substances. Except as set forth on
Schedule 6.12, the Borrower has not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Substances, on or off any of the premises of the Borrower (whether or not owned
by it) in any manner which at any time violates any Environmental Law or any
license, permit, certificate, approval or similar authorization thereunder. The
Borrower will comply in all material respects with all Environmental Laws and
will obtain all licenses, permits, certificates, approvals and similar
authorizations thereunder. Borrower has received no notice of any investigation,
proceeding, complaint, order, directive, claim, citation or notice by any
governmental authority or any other Person, nor, to Borrower’s knowledge, is any
pending or threatened, and the Borrower shall immediately notify the Bank upon
becoming aware of any such investigation, proceeding, complaint, order,
directive, claim, citation or notice, and shall take prompt and appropriate
actions to respond thereto, with respect to any non-compliance with, or
violation of, the requirements of any Environmental Law by the Borrower or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material or any other environmental,
health or safety matter, which affects the Borrower or its business, operations
or assets or any properties at which the Borrower has transported, stored or
disposed of any Hazardous Substances. The Borrower has no material liability,
contingent or otherwise, in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Substances or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material. The Borrower further agrees to allow the
Bank or its agent access to the properties of the Borrower to confirm compliance
with all Environmental Laws, and the Borrower shall, following determination by
the Bank that there is non-compliance, or any condition which requires any
action by or on behalf of the Borrower in order to avoid any non-compliance,
with any Environmental Law, at the Borrower’s sole expense, cause an independent
environmental engineer acceptable to the Bank to conduct such tests of the
relevant site as are appropriate, and prepare and deliver a report setting forth
the result of such tests, a proposed plan for remediation and an estimate of the
costs thereof.

 

6.13 Solvency, etc. As of the date hereof, and immediately prior to and after
giving effect to the issuance of each Loan hereunder and the use of the proceeds
thereof, (a) the fair value of the Borrower’s assets is greater than the amount
of its liabilities (including disputed, contingent and unliquidated liabilities)
as such value is established and liabilities evaluated as required under the
Section 548 of the United States Bankruptcy Code, (b) the present fair saleable
value of the Borrower’s assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) the Borrower is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) the Borrower does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature, and (e) the Borrower is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.

 

6.14 ERISA Obligations. All Employee Plans of the Borrower meet the minimum
funding standards of Section 302 of ERISA and 412 of the Internal Revenue Code
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of

 

20



--------------------------------------------------------------------------------

Section 401 of the Internal Revenue Code of 1986 is qualified. No withdrawal
liability has been incurred under any such Employee Plans and no “Reportable
Event” or “Prohibited Transaction” (as such terms are defined in ERISA), has
occurred with respect to any such Employee Plans, unless approved by the
appropriate governmental agencies. The Borrower has promptly paid and discharged
all obligations and liabilities arising under the Employee Retirement Income
Security Act of 1974 (“ERISA”) of a character which if unpaid or unperformed
might result in the imposition of a Lien against any of its properties or
assets.

 

6.15 Labor Relations. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against the Borrower or threatened, (ii) hours worked by and payment
made to employees of the Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable law, and (ii) no unfair labor practice
complaint is pending against the Borrower or threatened before any governmental
authority.

 

6.16 Lending Relationship. The relationship hereby created between the Borrower
and the Bank is and has been conducted on an open and arm’s length basis in
which no fiduciary relationship exists and that the Borrower has not relied and
is not relying on any such fiduciary relationship in executing this Agreement
and in consummating the Loans. The Bank represents that it will receive any Note
payable to its order as evidence of a bank loan.

 

6.17 Business Loan. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are extensions of credit to a business entity within
the purview of MCL 438.61, as amended from time to time, (ii) are an exempted
transaction under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended
from time to time, and (iii) do not, and when disbursed shall not, violate the
provisions of the Michigan usury laws, any consumer credit laws or the usury
laws of any state which may have jurisdiction over this transaction, the
Borrower or any property securing the Loans.

 

6.18 Taxes. The Borrower has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes, governmental charges and
assessments due and payable with respect to such returns, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, are insured against or bonded over to the
satisfaction of the Bank and the contesting of such payment does not create a
Lien which is not a Permitted Lien. There is no controversy or objection
pending, or threatened in respect of any tax returns of the Borrower. The
Borrower has made adequate reserves on its books and records in accordance with
GAAP for all taxes that have accrued but which are not yet due and payable.

 

6.19 Compliance with Regulation U. No portion of the proceeds of the Loans shall
be used by the Borrower, or any Affiliates of the Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System or any successor thereto.

 

6.20 Governmental Regulation. The Borrower is not, or after giving effect to any
loan, will not be, subject to regulation under the Public Utility Holding
Company Act of 1935, the

 

21



--------------------------------------------------------------------------------

Federal Power Act, the ICC Termination Act of 1995 or the Investment Company Act
of 1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.

 

6.21 Place of Business. The principal place of business and books and records of
the Borrower is set forth in the preamble to this Agreement, if other than at
such principal place of business, is as set forth on Schedule 6.21 attached
hereto and made a part hereof, and the Borrower shall promptly notify the Bank
of any change in such locations.

 

6.22 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Bank for purposes of, or in connection with, this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Bank
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified
(it being recognized by the Bank that any projections and forecasts provided by
the Borrower are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).

 

Section 7 AFFIRMATIVE COVENANTS.

 

7.1 Compliance with Bank Regulatory Requirements; Increased Costs. If the Bank
shall reasonably determine that any Regulatory Change, or compliance by the Bank
or any Person controlling the Bank with any request or directive (whether or not
having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
the Bank’s or such controlling Person’s capital as a consequence of the Bank’s
obligations hereunder to a level below that which the Bank or such controlling
Person could have achieved but for such Regulatory Change or compliance (taking
into consideration the Bank’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by the Bank or such controlling Person
to be material or would otherwise reduce the amount of any sum received or
receivable by the Bank under this Agreement or under any Note with respect
thereto, then from time to time, upon demand by the Bank (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), the Borrower shall pay
directly to the Bank or such controlling Person such additional amount as will
compensate the Bank for such increased cost or such reduction, so long as such
amounts have accrued on or after the day which is one hundred eighty days
(180) days prior to the date on which the Bank first made demand therefor.

 

7.2 Borrower Existence. The Borrower shall at all times preserve and maintain
its (a) its existence and good standing in the jurisdiction of its organization,
and (b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect), and shall
at all times continue as a going concern in the business which the Borrower is
presently conducting.

 

22



--------------------------------------------------------------------------------

7.3 Compliance With Laws. The Borrower shall use the proceeds of the Loans for
business acquisition and working capital and other general corporate or business
purposes not in contravention of any requirements of law and not in violation of
this Agreement, and shall comply in all respects, including the conduct of its
business and operations and the use of its properties and assets, with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect. In addition, and without limiting the foregoing
sentence, the Borrower shall (a) ensure, and cause each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls the
Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.

 

7.4 Payment of Taxes and Liabilities. The Borrower shall pay and discharge,
prior to delinquency and before penalties accrue thereon, all property and other
taxes, and all governmental charges or levies against it, as well as claims of
any kind which, if unpaid, could become a Lien on any of its property; provided
that the foregoing shall not require the Borrower to pay any such tax or charge
so long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien, such contest proceedings stay the foreclosure of such Lien or the sale of
any property to satisfy such claim.

 

7.5 Maintain Property. The Borrower shall at all times maintain, preserve and
keep its plant, properties and Equipment, in good repair, working order and
condition, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Borrower shall
permit the Bank to examine and inspect such plant, properties and Equipment at
all reasonable times.

 

7.6 Maintain Insurance. The Borrower shall at all times maintain insurance with
insurance companies reasonably acceptable to the Bank, such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, including employers’, public and professional liability
risks, as is customarily maintained by companies similarly situated, and shall
have insured amounts no less than, and deductibles no higher than, are
reasonably acceptable to the Bank. Upon request of the Bank, the Borrower shall,
from time to time, furnish to the Bank a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Borrower, which
shall be reasonably acceptable in all respects to the Bank. The Bank
acknowledges and agrees that Borrower’s insurance coverage reflected on the
insurance certificate previously provided to the Bank by the Borrower, meets the
requirements of this Section 7.6 is acceptable to the Bank.

 

7.7 ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in full force
and effect any and all Employee Plans which are presently in existence or may,
from time to time,

 

23



--------------------------------------------------------------------------------

come into existence under ERISA, and not withdraw from any such Employee Plans,
unless such withdrawal can be effected or such Employee Plans can be terminated
without liability to the Borrower; (ii) make contributions to all of such
Employee Plans in a timely manner and in a sufficient amount to comply with the
standards of ERISA; including the minimum funding standards of ERISA;
(iii) comply with all material requirements of ERISA which relate to such
Employee Plans; (iv) notify the Bank immediately upon receipt by the Borrower of
any notice concerning the imposition of any withdrawal liability or of the
institution of any proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise the Bank of the occurrence
of any “Reportable Event” or “Prohibited Transaction” (as such terms are defined
in ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

 

7.8 Financial Statements. The Borrower shall at all times maintain a standard
and modern system of accounting, on the accrual basis of accounting and in all
respects in accordance with GAAP, and shall furnish to the Bank or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrower, including:

 

(a) promptly when available, and in any event, within one hundred twenty
(120) days after the close of each of its fiscal years, a copy of (i) the annual
audited financial statements of the Borrower, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal year
then ended and such other information (including nonfinancial information) as
the Bank may request, in reasonable detail, prepared and certified without
adverse reference to going concern value and without qualification by an
independent auditor of recognized standing, selected by the Borrower and
reasonably acceptable to the Bank; and

 

(b) promptly when available, and in any event, within sixty (60) days following
the end of each fiscal quarter, a copy of the Borrower’s Form 10-Q regarding
such fiscal quarter.

 

No change with respect to such accounting principles shall be made by the
Borrower without giving prior notification to the Bank. The Borrower represents
and warrants to the Bank that the financial statements delivered to the Bank at
or prior to the execution and delivery of this Agreement and to be delivered at
all times thereafter accurately reflect and will accurately reflect the
financial condition of the Borrower. The Bank shall have the right at all times
during business hours to inspect the books and records of the Borrower and make
extracts therefrom.

 

7.9 Supplemental Information. The Borrower shall immediately upon receipt
thereof, provide to the Bank copies of interim and supplemental reports if any,
submitted to the Borrower by independent accountants in connection with any
interim audit or review of the books of the Borrower.

 

24



--------------------------------------------------------------------------------

7.10 Covenant Compliance Certificate. The Borrower shall, contemporaneously with
the furnishing of the financial statements pursuant to Section 7.8, deliver to
the Bank a duly completed compliance certificate, dated the date of such
financial statements and certified as true and correct by an appropriate officer
of the Borrower, containing a computation of each of the financial covenants set
forth in Section 9 and stating that the Borrower has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such Event of Default or Unmatured Event of
Default describing it and the steps, if any, being taken to cure it.

 

7.11 Other Reports. The Borrower shall, within such period of time as the Bank
may specify, deliver to the Bank such other schedules and reports as the Bank
may require.

 

7.12 Intellectual Property. The Borrower shall maintain, preserve and renew all
Intellectual Property necessary for the conduct of its business as and where the
same is currently located as heretofore or as hereafter conducted by it, except
for a failure to maintain, preserve or renew which would not have a Material
Adverse Effect on Borrower.

 

7.13 Notice of Proceedings. The Borrower, promptly upon becoming aware, shall
give written notice to the Bank of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Borrower to the Bank
which has been instituted or, to the knowledge of the Borrower, is threatened
against the Borrower or to which any of its properties is subject which might
reasonably be expected to have a Material Adverse Effect.

 

7.14 Notice of Event of Default or Material Adverse Effect. The Borrower shall,
immediately after the commencement thereof, give notice to the Bank in writing
of the occurrence of any Event of Default or any Unmatured Event of Default, or
the occurrence of any condition or event which might reasonably be expected to
have a Material Adverse Effect.

 

7.15 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Borrower, the Borrower shall cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Borrower shall
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of the Borrower of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall dispose of such Hazardous Substances, or of any other wastes,
only at licensed disposal facilities operating in compliance with Environmental
Laws.

 

7.16 Banking Relationship. Except for (i) those depository accounts set forth on
Schedule 7.16 and (ii) a reasonable period of transition from Borrower’s
existing lock box relationship, the Borrower covenants and agrees, at all times
during the term of this Agreement, to utilize the Bank as its primary bank of
accounts (“Deposit Accounts”) and depository for all financial services,
including all receipts, disbursements, cash management and related services.

 

25



--------------------------------------------------------------------------------

Section 8 NEGATIVE COVENANTS.

 

8.1 Debt. The Borrower shall not, either directly or indirectly, create, assume,
incur or have outstanding any Debt (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any debt
or obligation of any other Person, except:

 

(a) obligations of the Borrower for Taxes, assessments, municipal or other
governmental charges;

 

(b) Subordinated Debt;

 

(c) Hedging Obligations incurred in favor of the Bank or an Affiliate thereof
for bona fide hedging purposes and not for speculation;

 

(d) Capitalized Lease Obligations, provided that the aggregate amount of all
such Debt outstanding at any time shall not exceed One Hundred Thousand and
00/100 Dollars ($100,000.00) in the aggregate;

 

(e) Debt for Capital Expenditures incurred after the date of this Agreement not
to exceed Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in the
aggregate;

 

(f) Debt described on Schedule 8.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased.

 

8.2 Encumbrances. The Borrower shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of the Borrower, whether owned at the date hereof or
hereafter acquired, except for Permitted Liens.

 

8.3 Investments. The Borrower shall not, either directly or indirectly, make or
have outstanding any Investment, except:

 

(a) Investments through the acquisition of controlling interests in operating
businesses.

 

(b) Investments constituting Debt permitted by Section 8.1;

 

(c) Contingent Liabilities constituting Debt permitted by Section 8.1 or Liens
permitted by Section 8.2;

 

(d) Cash Equivalent Investments;

 

(e) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors; and

 

(f) Investments listed on Schedule 8.3 as of the Closing Date.

 

26



--------------------------------------------------------------------------------

provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (a) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.

 

8.4 Transfer; Merger; Sales. Except as approved in writing by Bank, the Borrower
shall not, whether in one transaction or a series of related transactions,
(a) be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any Capital Securities of any class
of, or any partnership or joint venture interest in, any other Person, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Borrower or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Borrower or any domestic Wholly-Owned Subsidiary of the
assets or equity interests of any Wholly-Owned Subsidiary, (b) unless the
Obligations of the Borrower under this Agreement and the other Loan Documents
are satisfied in full at or prior to an applicable closing, sell, transfer,
convey or lease all or any substantial part of its assets or Capital Securities
(including the sale of Capital Securities of any Subsidiary), except for sales
of Inventory in the ordinary course of business, or (c) sell or assign, with or
without recourse, any receivables.

 

8.5 Issuance of Capital Securities. The Borrower shall not issue any Capital
Securities other than (a) any issuance of shares of the Borrower’s common
Capital Securities pursuant to any employee or director option program, benefit
plan or compensation program, or (b) any issuance of Capital Securities by a
Subsidiary to the Borrower or another Subsidiary in accordance with Section 8.6.
Notwithstanding the foregoing, this Section 8.5 shall not apply to the issuance
of any Capital Securities by Borrower that does not materially impact (i) the
Bank’s position relative to the Borrower’s other creditors nor (ii) the
creditworthiness of the Borrower as determined pursuant to the underwriting
standards applied by the Bank in connection with the credit facility established
by this Agreement.

 

8.6 Distributions. The Borrower shall not (a) purchase or redeem any of its
equity interests or any warrants, options or other rights in respect thereof in
excess of Five Hundred Thousand Dollars ($500,000.00) per fiscal year of the
Borrower, (b) pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof, (c) pay or prepay interest on, principal
of, premium, if any, redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or any other payment in respect of any Subordinated
Debt, or (d) set aside funds for any of the foregoing. Notwithstanding the
foregoing, any Subsidiary may pay dividends or make other distributions to the
Borrower or to a domestic Wholly-Owned Subsidiary. Further, notwithstanding
anything contained herein to the contrary, the distributions otherwise permitted
herein shall be prohibited if any Event of Default or Unmatured Event of Default
shall have occurred and be continuing or if after giving effect to such
Distribution an Event of Default or Unmatured Event of Default shall have then
occurred.

 

8.7 Transactions with Affiliates. The Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the

 

27



--------------------------------------------------------------------------------

reasonable requirements of, the business of the Borrower and upon fair and
reasonable terms which are fully disclosed to the Bank and are no less favorable
to the Borrower than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate of the Borrower.

 

8.8 Unconditional Purchase Obligations. The Borrower shall not enter into or be
a party to any contract or contracts (which have a combined purchase price at
any time in excess of Fifty Thousand Dollars ($50,000.00) at any one time) for
the purchase of materials, supplies or other property or services if such
contract or contracts require that payment be made by the Borrower regardless of
whether delivery is ever made of such materials, supplies or other property or
services

 

8.9 Cancellation of Debt. The Borrower shall not cancel any claim or debt owing
to it, except for reasonable consideration or in the ordinary course of
business.

 

8.10 Inconsistent Agreements. The Borrower shall not enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by the Borrower hereunder or by the performance by the Borrower or any
Subsidiary of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit the Borrower or any Subsidiary from granting to the Bank a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to the Borrower or any other Subsidiary, or pay any
Debt owed to the Borrower or any other Subsidiary, (ii) make loans or advances
to the Borrower or any other Subsidiary, or (iii) transfer any of its assets or
properties to the Borrower or any other Subsidiary, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

 

8.11 Use of Proceeds. Neither the Borrower nor any of its Subsidiaries or
Affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by ABN
AMRO Incorporated, an Affiliate of the Bank.

 

8.12 Bank Accounts. Other than the accounts listed on Schedule 7.16, the
Borrower shall not establish any new Deposit Accounts or other bank accounts,
other than Deposit Accounts or other bank accounts established at or with the
Bank, without the prior written consent of the Bank, which will not be
unreasonably withheld.

 

8.13 Business Activities; Change of Legal Status and Organizational Documents.
The Borrower shall not (a) engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its Organizational Identification Number, if it
has one, its type of organization, its jurisdiction of organization or other
legal structure, unless Borrower shall have provided not less than ninety
(90) days prior written notice thereof to the Bank, and executed such documents
as Bank shall require to

 

28



--------------------------------------------------------------------------------

maintain and continue the effectiveness of the Loan Documents and security
interests and liens provided herein, or (c) permit its Articles of Organization,
Operating Agreement (if any) or other organizational documents to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Bank.

 

Section 9 FINANCIAL COVENANTS.

 

9.1 Tangible Net Worth. As of the end of each of its fiscal quarters, the
Borrower shall maintain Tangible Net Worth in an amount not less than Twenty One
Million and 00/100 Dollars ($21,000,000.00).

 

9.2 Funded Debt to EBITDA. As of the end of each fiscal quarter of the Borrower,
the Borrower shall maintain a ratio of Funded Debt to EBITDA of not greater than
2.50 to 1.00.

 

9.3 Debt Service Coverage Ratio. As of the end of each fiscal quarter of the
Borrower, the Borrower shall maintain a Debt Service Coverage Ratio of not less
than 1.50 to 1.00.

 

Section 10 EVENTS OF DEFAULT.

 

The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

 

10.1 Nonpayment of Obligations. Any amount due and owing on any Note or any of
the Obligations, whether by its terms or as otherwise provided herein, is not
paid within the ten (10) days after the date when due.

 

10.2 Misrepresentation. Any oral or written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents or any other agreement with the Bank shall be false when made or at
any time thereafter in all material respects, or if any financial data or any
other information now or hereafter furnished to the Bank by or on behalf of any
Obligor shall prove to be false, inaccurate or misleading in any material
respect.

 

10.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement, or in the other
Loan Documents or any other agreement with the Bank, and, if capable of being
cured, such failure to perform or default in performance continues for a period
of (i) ten (10) days as to any failure or default in performance which may be
cured by the payment of money or (ii) thirty (30) days as to any other such
failure or default in performance, after the Borrower receives written notice
from Bank of such failure to perform or default in performance.

 

10.4 Default under Other Debt. Any default by any Obligor in the payment of any
Debt for any other obligation (individually or in the aggregate in excess of
$100,000) beyond any period of grace provided with respect thereto or in the
performance of any other term, condition or covenant contained in any agreement
(including any capital or operating lease or any agreement in connection with
the deferred purchase price of property) under which any such obligation is
created, the effect of which default is to cause or permit the holder of such
obligation (or the other party to such other agreement) to cause such obligation
to become due prior to its stated maturity or terminate such other agreement.

 

29



--------------------------------------------------------------------------------

10.5 Other Material Obligations. Any default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Obligor with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

 

10.6 Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Obligor applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Obligor or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any Obligor or for a substantial
part of the property of any Obligor and is not discharged within sixty
(60) days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Obligor, and if such case
is not commenced by such Obligor, it is consented to or acquiesced in by such
Obligor, or remains undismissed for sixty (60) days; or any Obligor takes any
action to authorize, or in furtherance of, any of the foregoing.

 

10.7 Judgments. Except for Permitted Liens, the entry of any final judgment,
decree, levy, attachment, garnishment or other process, or the filing of any
Lien against any Obligor which is not fully covered by insurance and such
judgment or other process shall not have been, within thirty (30) days from the
entry thereof, (i) bonded over to the satisfaction of the Bank and appealed,
(ii) vacated, or (iii) discharged.

 

10.8 Material Adverse Effect. The occurrence of any event which has a Material
Adverse Effect on the Borrower.

 

Section 11 REMEDIES.

 

Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or as otherwise provided at law or in equity. Without limiting
the generality of the foregoing, the Bank may, at its option upon the occurrence
of an Event of Default, declare its commitments to the Borrower to be terminated
and all Obligations to be immediately due and payable, provided, however, that
upon the occurrence of an Event of Default under Section 10.6, all commitments
of the Bank to the Borrower shall immediately terminate and all Obligations
shall be automatically due and payable, all without demand, notice or further
action of any kind required on the part of the Bank. The Borrower hereby waives
any and all presentment, demand, notice of dishonor, protest, and all other
notices and demands in connection with the enforcement of Bank’s rights under
the Loan Documents, and hereby consents to, and waives notice of release, with
or without consideration, notwithstanding anything contained herein or in the
Loan Documents to the contrary. In addition to the foregoing:

 

30



--------------------------------------------------------------------------------

11.1 UCC and Offset Rights. The Bank may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to the Bank. The Borrower, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit the Bank in the exercise of its right, which
is hereby acknowledged, to appropriate at any time hereafter any such
indebtedness owing from the Bank to any Obligor.

 

11.2 Additional Remedies. The Bank shall have the right and power to:

 

(a) extend, renew or modify for one or more periods (whether or not longer than
the original period) any Note, any other of the Obligations, any obligation of
any nature of any other Obligor with respect to any Note or any of the
Obligations; and

 

(b) grant releases, compromises or indulgences with respect to any Note, any of
the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other Obligor with respect to any Note or any of
the Obligations.

 

11.3 Attorney-in-Fact. Following the occurrence and during the continuation of
an Event of Default the Borrower hereby irrevocably makes, constitutes and
appoints the Bank (and any officer of the Bank or any Person designated by the
Bank for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement and (ii) carry out any remedy provided for in this Agreement,
including, without limitation, endorsing the Borrower’s name to checks, drafts,
instruments and other items of payment, executing change of address forms with
the postmaster of the United States Post Office serving the address of the
Borrower, changing the address of the Borrower to that of the Bank, opening all
envelopes addressed to the Borrower and applying any payments contained therein
to the Obligations. The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.

 

11.4 No Marshaling. The Bank shall not be required to marshal any future
collateral security for or other assurances of payment of the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order. To the extent that it lawfully may, the Borrower hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Bank’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Borrower hereby irrevocably waives the
benefits of all such laws.

 

31



--------------------------------------------------------------------------------

11.5 Application of Proceeds. The Bank will within three (3) Business Days after
receipt of cash or solvent credits from collection of items of payment or any
other source, apply the whole or any part thereof against the Obligations
secured hereby. The Bank shall further have the exclusive right to determine
how, when and what application of such payments and such credits shall be made
on the Obligations, and such determination shall be conclusive upon the
Borrower.

 

11.6 No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

Section 12 MISCELLANEOUS.

 

12.1 Obligations Absolute. None of the following shall affect the Obligations of
the Borrower to the Bank under this Agreement:

 

(a) acceptance or retention by the Bank of property or any interest in property
as security for the Obligations;

 

(b) release by the Bank of any party liable with respect to the Obligations; or

 

(c) release, extension, renewal, modification or substitution by the Bank of any
Note, or any note evidencing any of the Obligations.

 

12.2 Entire Agreement. This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against the Borrower and the Bank in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrower and the Bank. No promises, either
expressed or implied, exist between the Borrower and the Bank, unless contained
herein or therein. This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrower and the
other parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties.
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against the Bank merely because of the Bank’s involvement in their
preparation.

 

32



--------------------------------------------------------------------------------

12.3 Amendments; Waivers. No delay on the part of the Bank in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Bank, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

12.4 WAIVER OF DEFENSES. THE BORROWER, ON BEHALF OF ITSELF AND ANY GUARANTOR OF
ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT. PROVIDED THE BANK
ACTS IN GOOD FAITH, THE BORROWER RATIFIES AND CONFIRMS WHATEVER THE BANK MAY DO
PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.

 

12.5 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF MICHIGAN OR IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
MICHIGAN IN LANSING, MICHIGAN; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF MICHIGAN AND OF THE
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN IN LANSING,
MICHIGAN FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF MICHIGAN.
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

12.6 WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE

 

33



--------------------------------------------------------------------------------

OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT,
ANY OF THE OTHER OBLIGATIONS, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH THE BANK AND THE BORROWER ARE ADVERSE PARTIES, AND EACH AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY
FINANCIAL ACCOMMODATION TO THE BORROWER.

 

12.7 Assignability. The Bank may at any time assign the Bank’s rights in this
Agreement, the other Loan Documents, the Obligations, or any part thereof. In
addition, the Bank may at any time sell one or more participations in the Loans.
The Borrower may not sell or assign this Agreement, or any other agreement with
the Bank or any portion thereof, either voluntarily or by operation of law,
without the prior written consent of the Bank. This Agreement shall be binding
upon the Bank and the Borrower and their respective legal representatives and
successors. All references herein to the Borrower shall be deemed to include any
successors, whether immediate or remote. In the case of a joint venture or
partnership, the term “Borrower” shall be deemed to include all joint venturers
or partners thereof, who shall be jointly and severally liable hereunder.

 

12.8 Confirmations. The Borrower and the Bank agree from time to time, upon
written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.

 

12.9 Confidentiality. The Bank agrees to use commercially reasonable efforts
(equivalent to the efforts the Bank applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by the Borrower and designated as confidential, except that the
Bank may disclose such information (a) to Persons employed or engaged by the
Bank in evaluating, approving, structuring or administering the Loans; (b) to
any assignee or participant or potential assignee or participant that has agreed
to comply with the covenant contained in this Section 12.9 (and any such
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by the Bank to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Bank’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which the Bank
is a party; (f) to any nationally recognized rating agency that requires access
to information about the Bank’s investment portfolio in connection with ratings
issued with respect to the Bank; (g) to any Affiliate of the Bank who may
provide Bank Products to the Borrower or any Subsidiary, or (h) that ceases to
be confidential through no fault of the Bank.

 

12.10 Binding Effect. This Agreement shall become effective upon execution by
the Borrower and the Bank. If this Agreement is not dated or contains any blanks
when executed by the Borrower, the Bank is hereby authorized, without notice to
the Borrower, to date this Agreement as of the date when it was executed by the
Borrower, and to complete any such blanks according to the terms upon which this
Agreement is executed.

 

34



--------------------------------------------------------------------------------

12.11 Governing Law. This Agreement, the Loan Documents and any Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Michigan (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.

 

12.12 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

12.13 Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been indefeasibly
paid in full in cash. The Bank, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

 

12.14 Extensions of Bank’s Commitment. This Agreement shall secure and govern
the terms of (i) any extensions or renewals of the Bank’s commitment hereunder,
and (ii) any replacement note executed by the Borrower and accepted by the Bank
in its sole and absolute discretion in substitution for any Note.

 

12.15 Time of Essence. Time is of the essence in making payments of all amounts
due the Bank under this Agreement and in the performance and observance by the
Borrower of each covenant, agreement, provision and term of this Agreement.

 

12.16 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Bank shall be deemed to be
originals thereof.

 

12.17 Notices. Except as otherwise provided herein, the Borrower waives all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

 

If to the Borrower:    Neogen Corporation      620 Lesher Place      Lansing,
Michigan 48912      Attention: Richard R. Current, Vice President and Chief
Financial Officer

 

35



--------------------------------------------------------------------------------

If to the Bank:

  

LaSalle Bank Midwest National Association

    

124 West Allegan Street

    

P.O. Box 40766

    

Lansing, Michigan 48901-7966

    

Attention: David G. Grantham

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

12.18 Release of Claims Against Bank. In consideration of the Bank making the
Loans, the Borrower and all other Obligors do each hereby release and discharge
the Bank of and from any and all claims, harm, injury, and damage of any and
every kind, known or unknown, legal or equitable, which any Obligor may have
against the Bank from the date of their respective first contact with the Bank
until the date of this Agreement including any claim arising from any reports
(environmental reports, surveys, appraisals, etc.) prepared by any parties hired
or recommended by the Bank. The Borrower and all other Obligors confirm to Bank
that they have reviewed the effect of this release with competent legal counsel
of their choice, or have been afforded the opportunity to do so, prior to
execution of this Agreement and the Loan Documents and do each acknowledge and
agree that the Bank is relying upon this release in extending the Loans to the
Borrower.

 

12.19 Costs, Fees and Expenses. The Borrower shall pay or reimburse the Bank for
all reasonable costs, fees and expenses incurred by the Bank or for which the
Bank becomes obligated in connection with the negotiation, preparation,
consummation, collection of the Obligations or enforcement of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith (including any
amendment, supplement or waiver to any Loan Document), or during any workout,
restructuring or negotiations in respect thereof, including, without limitation,
reasonable consultants’ fees and attorneys’ fees and time charges of counsel to
the Bank, which shall also include attorneys’ fees and time charges of attorneys
who may be employees of the Bank or any Affiliate of the Bank, plus costs and
expenses of such attorneys or of the Bank; search fees, costs and expenses; and
all taxes payable in connection with this Agreement or the other Loan Documents,
whether or not the transaction contemplated hereby shall be

 

36



--------------------------------------------------------------------------------

consummated. In furtherance of the foregoing, the Borrower shall pay any and all
stamp and other taxes, UCC search fees, filing fees and other costs and expenses
in connection with the execution and delivery of this Agreement, any Note and
the other Loan Documents to be delivered hereunder, and agrees to save and hold
the Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
That portion of the Obligations consisting of costs, expenses or advances to be
reimbursed by the Borrower to the Bank pursuant to this Agreement or the other
Loan Documents which are not paid on or prior to the date hereof shall be
payable by the Borrower to the Bank on demand. If at any time or times hereafter
the Bank: (a) employs counsel for advice or other representation (i) with
respect to this Agreement or the other Loan Documents, (ii) to represent the
Bank in any litigation, contest, dispute, suit or proceeding or to commence,
defend, or intervene or to take any other action in or with respect to any
litigation, contest, dispute, suit, or proceeding (whether instituted by the
Bank, the Borrower, or any other Person) in any way or respect relating to this
Agreement, the other Loan Documents or the Borrower’s business or affairs, or
(iii) to enforce any rights of the Bank against the Borrower or any other Person
that may be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; and/or (b) attempts to or enforces any of the Bank’s rights or
remedies under the Agreement or the other Loan Documents, the costs and expenses
incurred by the Bank in any manner or way with respect to the foregoing, shall
be part of the Obligations, payable by the Borrower to the Bank on demand.

 

12.20 Indemnification. The Borrower agrees to defend (with counsel satisfactory
to the Bank), protect, indemnify, exonerate and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities laws, Environmental
Laws, commercial laws and regulations, under common law or in equity, or based
on contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including the making or issuance and management of the
Loans, the use or intended use of the proceeds of the Loans, the enforcement of
the Bank’s rights and remedies under this Agreement, the Loan Documents, any
Note, any other instruments and documents delivered hereunder, or under any
other agreement between the Borrower and the Bank; provided, however, that the
Borrower shall not have any obligations hereunder to any Indemnified Party with
respect to matters determined by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred

 

37



--------------------------------------------------------------------------------

by each Indemnified Party until paid by the Borrower, shall be added to the
Obligations of the Borrower. The provisions of this Section 12.20 shall survive
the satisfaction and payment of the other Obligations and the termination of
this Agreement.

 

12.21 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Obligor or the transfer to the Bank of any property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Bank is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

12.22 Customer Identification – USA PATRIOT Act Notice. The Bank hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the Bank’s
policies and practices, the Bank is required to obtain, verify and record
certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.

 

[Signatures On Following Page]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.

 

Borrower:

NEOGEN CORPORATION

By:

 

/s/ Richard R. Current

--------------------------------------------------------------------------------

Name:

 

Richard R. Current

Title:

 

Vice President and Chief

Financial Officer

Agreed and accepted:

Bank:

LASALLE BANK MIDWEST NATIONAL

ASSOCIATION, a national banking

association

By:

 

/s/ David G. Grantham

--------------------------------------------------------------------------------

Name:

 

David G. Grantham

Title:

 

First Vice President

 

39